Citation Nr: 1441256	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for high blood pressure (hypertension).

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for a bilateral wrist disability.

8.  Entitlement to service connection for a psychiatric disorder, claimed as suicide.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 2000 to May 2000 and from October 2004 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant was scheduled for a Board hearing at VA's Central Office (CO) in Washington, DC, on September 2, 2014.  In August 2014, however, before his scheduled hearing could be held, the appellant's representative submitted a motion requesting to schedule the appellant for a videoconference or Travel Board hearing at his local VA office in lieu of the CO Hearing, as the appellant's illness precluded him from travelling to Washington, DC.

Pursuant to the appellant's desire to appear for a Board videoconference or Travel Board hearing, this matter must be remanded to the Agency of Original Jurisdiction (AOJ) in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference or Travel Board hearing, whichever comes first, before a Veterans Law Judge to be held at his local RO.  

Notice of the hearing must be sent to the appellant and his representative.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

